Citation Nr: 9902776	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-11 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey





INTRODUCTION

The appellant. had reserve duty with the Air Force National 
Guard (AFNG) from June 1973 to May 1982.  He had active duty 
for training from June 1973 to October 1973.  His duty status 
for the period in question in this appeal, July 1980, has not 
been verified and documented in the claims folder.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1997 rating decision that 
denied the appellants application to reopen a claim of 
service connection for schizophrenia on the basis that no new 
and material evidence had been submitted.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

VA law and regulation provides for the payment of 
compensation to veterans who became disabled or died from 
disease or injury incurred in or aggravated by active 
military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  The term active military, naval, or air 
service, in turn, includes  active duty, active duty for 
training during which the individual was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6 (1998).

As noted above, the appellant served with the AFNG as a 
reservist from June 1973 until his retirement on May 1982 and 
his duty status for this period is not known.

On July 7, 1980, while on Annual Field Training, the 
appellant experienced a psychotic episode and was 
hospitalized for three days.  He was diagnosed as having 
acute psychotic reaction and rule out schizophrenia-acute 
reaction.  In May 1981, while still serving as a AFNG 
reservist, the veteran was hospitalized for another acute 
psychotic episode and was discharged with medication.  

In July 1997, the RO received a medical questionnaire 
completed by a physician who indicated that the appellants 
July 1980 psychotic episode was the first evidence of a 
chronic psychiatric disorder.  The physician also stated that 
the appellants sole psychiatric diagnosis of paranoid 
schizophrenia was first seen in 1980.  

In view of the current evidence of record which indicates a 
relationship between the appellants present diagnosis of 
paranoid schizophrenia and his psychotic episode in July 
1980, it is imperative that the status of his service as a 
reservist be verified, especially at the time he suffered the 
July 1980 psychotic episode.  Accordingly, this case must be 
remanded to the RO for verification of the veterans service 
status while serving as a AFNG reservist

It should also be noted that in a decision dated in September 
1998, the Court of Appeals for the Federal Circuit (Federal 
Circuit) decided the case of Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  In that case, the Federal Circuit 
expressly rejected the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  It held that there is no requirement that in order 
to reopen such a claim the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Id.  Instead, the Federal Circuit, 
citing to the language of 38 C.F.R. § 3.156(a), declared that 
the evidence need only be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Indeed, the Federal Circuit reviewed the history of 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed and concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In light of Hodge, which was decided after the ROs November 
1997 decision and which clearly changes the standard of 
review for applications to reopen previously denied claims on 
the basis of new and material evidence, the RO should once 
again review the appellants claim.  

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should verify the appellants 
duty status from June 1973 to May 1982, 
i.e., all dates of active duty and active 
duty for training must be documented in 
the claims folder.  The documentation 
must show whether the veterans service 
in early July 1980 was active duty, 
active duty for training, or inactive 
duty training. 

2.  The RO should review the appellants 
application to reopen his claim for 
service connection for paranoid 
schizophrenia on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law, including the Federal Circuits 
recent decision in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The RO 
should provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  If the 
decision remains adverse to the 
appellant, he and his representative 
should be issued a supplemental statement 
of the case and be given an opportunity 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this case.  The 
veteran need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
